DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on December 16, 2020, is acknowledged.

Specification
The disclosure is objected to because of the following informalities:
Page 2, paragraph 4, line 3: Change “includes” to “including”.
Page 2, paragraph 4, line 8: Delete “is”.
Page 18, paragraph 60, line 4: Change 16 to 18, since the dielectric hard mask is 18, not 16.  Compare with line 2.
Page 18, paragraph 61, line 1: Change “now” to “not”, if this is what applicants intended to say.
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, which depends from claim 1: There is no antecedent basis for “the punch through stop semiconductor material layer” in either claim 1 or claim 3.  Because no antecedent basis has been provided, claim 3 is rejected as indefinite.  (Note: The punch through stop semiconductor material layer is defined in claim 2.)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cheng, U.S. Pat. Pub. No. 2018/0006181, Figure 2A.
Cheng Figure 2A:

    PNG
    media_image1.png
    387
    581
    media_image1.png
    Greyscale

.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,722,125. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the ’125 patent describes the oxide charge storage region slightly differently than claim 1 of the pending application (“charge collector dielectric layer” (claim 1 of the ’125 patent) .
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,020,416.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the ’416 patent describes the oxide charge storage region slightly differently than claim 1 of the pending application (“charge collector layer” (claim 1 of the ’416 patent), that the “charge collector layer” is a “charge collector dielectric layer” (claim 2, which depends from claim 1), and the “charge collector dielectric layer” is an oxide layer (claim 6, which depends from claim 2) vs. “oxide charge storage region” (claim 1 of the pending application)).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,347,784, and further in view of Cheng, Figure 2A.  Claim 9 of the ’784 patent discloses all limitations with the exception of the gate structure.  Instead, the ’784 patent claim 9, which depends from claim 2, which depends from claim 1, claims a gate dielectric in claim 1.  Cheng Figure 2A, directed to a related design, discloses a gate electrode (220) and a gate dielectric (215) comprise a gate structure.  Cheng specification ¶ 28.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Cheng gate structure in claim 9 of the ’784 patent because the modification would have involved a selection of a known design based on its suitability for its intended use.	
Claim 1 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/391,982 .  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 8 of the pending application are broader in scope than claim 4 of the pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 2, 4-7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the Section 112(b) rejection and informality were addressed.  Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if a terminal disclaimer were filed.
The Office considered rejecting claim 8 over Cheng Figure 3.  However, upon further consideration, a proper interpretation of claim 8 and claim 1 required the same oxide charge storage region to be between the two fins.  This is not shown in Cheng Figure 3, because the portions of charge collector dielectric layer that has the radiation 
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 2: The claim has been found allowable because the prior art of record does not disclose “the semiconductor fin is located on a mesa portion of a punch through stop semiconductor material layer” in combination with the remaining limitations of the claim.
With regard to claims 4-6: The claims have been found allowable due to their dependency from claim 2 above.
With regard to claim 3: The claim has been found allowable because the prior art of record does not disclose “the punch through stop semiconductor material layer is located on a surface of a base semiconductor substrate." in combination with the remaining limitations of the claim.
With regard to claim 7: The claim has been found allowable because the prior art of record does not disclose “the functional gate structure extends above the semiconductor fin and the oxide charge storage region”, in combination with the remaining limitations of the claim.
With regard to claim 8: The claim has been found allowable because the prior art of record does not disclose “another semiconductor fin spaced apart from the semiconductor fin, wherein the another semiconductor fin has a first sidewall and a second sidewall opposite the first sidewall, wherein the oxide charge storage region is located laterally adjacent to, and contacting, the first sidewall of the another 
With regard to claims 9-11: The claims have been found allowable due to their dependency from claim 8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Victoria K. Hall/Primary Examiner, Art Unit 2897